Opinión disidente emitida por el
Juez Asociado Señor Re-bollo López,
a la cual se une el Juez Presidente Señor Andréu García.
El 24 de agosto de 1987, alrededor de las dos de la tarde, y luego de asistir a sus clases en la Universidad de Puerto Rico, el Sr. José Gil Colón Rodríguez(1) se dirigió al centro comercial Plaza Las Américas en Hato Rey, acompañado por su amigo el Sr. Juan Noriega Sotolongo; ello con el propósito de comprar un traje de baño con los colores re-presentativos de la Universidad de Puerto Rico.(2) Luego de visitar varios de los comercios allí establecidos sin en-contrar el mencionado artículo, y estando en la tienda Sears, decidieron dirigirse a JC Penney. Encontrándose en el segundo piso de Sears, ambos tomaron la salida que co-necta con el pasillo central del segundo piso del mencio-nado Centro Comercial para así dirigirse a su destino. Es-tos —mientras conversaban— cogieron el pasillo común del lado derecho y pasaron por el área de las escaleras mecánicas que comunican los pisos segundo y tercero del *241referido Centro Comercial. En el instante en que pasaban por el lado del directorio ubicado en el pasillo antes men-cionado —cerca de la tienda de chocolates y golosinas “Magritte”— Colón Rodríguez resbaló súbitamente, cayendo de espaldas al piso, y recibiendo fuertes golpes en la espalda, en la cabeza y en el hombro izquierdo. Mientras caía, Colón Rodríguez trató de agarrarse del referido directorio, pero su esfuerzo fue en vano.
Luego de la caída, su acompañante Noriega, lo ayudó a levantarse y a incorporarse; ambos pudieron observar, y concluyeron que Colón Rodríguez había resbalado en los residuos de un helado derretido que se encontraba en el piso.(3) Además, había en el suelo un envase plástico tras-parente de alrededor de seis (6) a ocho (8) pulgadas y un “utensilio”, presumiblemente utilizado para ingerir el helado. Según el testimonio del propio Colón Rodríguez, el helado, el envase y el utensilio ocupaban un área total de dos (2) pies con dos (2) pulgadas. T.E., págs. 110-111.
Noriega —percatándose de la condición de su amigo— decidió ir a buscar ayuda; mientras tanto, Colón Rodríguez permaneció en el sitio del accidente. El proceso de hacer las referidas gestiones le tomó a Noriega aproximada-mente de unos diez (10) a quince (15) minutos. Luego de dichos trámites, Noriega regresó al área del Centro Comer-cial donde había dejado a Colón Rodríguez; éste ya no se encontraba allí. Noriega se marchó del referido Centro Co-mercial; posteriormente se enteró de que Colón Rodríguez no se encontraba en el lugar de los hechos, debido a que había sido llevado a la caseta de seguridad de Plaza Las *242Américas y de allí al hospital a recibir tratamiento por sus lesiones.
Colón Rodríguez fue trasladado al Dispensario de Puerto Nuevo y, luego, al Hospital Hermanos Meléndez de Bayamón. Allí se le tomaron radiografías y se le diagnos-ticó que había sufrido, a consecuencia de la caída, una dis-locación del hombro izquierdo. Con posterioridad al acci-dente, el hombro comenzó a dislocarse en forma espontánea y desarrolló, según la prueba presentada, una dislocación recurrente multidireccional que se ha hecho habitual.(4) T.E., págs. 8-9.
El 2 de marzo de 1988, Colón Rodríguez, y sus padres, radicaron acción en daños y perjuicios(5) ante el Tribunal Superior, Sala de San Juan, contra Plaza Las Américas, Inc.,(6) y su aseguradora Eagle Star Insurance Company of Puerto Rico.(7) La parte demandada contestó la demanda negando la ocurrencia del accidente por falta de informa-ción, y por ende, responsabilidad por la alegada caída. Los *243días 18 de abril y 31 de octubre de 1989 se celebró la vista en su fondo del caso, quedando el caso sometido para reso-lución del tribunal. (8)
El 22 de diciembre de 1989, el tribunal de instancia dictó sentencia declarando con lugar la demanda. Concluyó que Plaza Las Américas fue negligente, imputándole cono-cimiento de la condición peligrosa existente el día de los hechos.(9) El 23 de marzo de 1989, los demandados insta-ron recurso de revisión ante este Tribunal imputándole al tribunal de instancia haber errado al así resolver. El 19 de abril de 1990 decidimos expedir.
En el día de hoy una mayoría de los integrantes del Tribunal confirma la sentencia recurrida. Disentimos; vea-mos por qué.
I
El Art. 1802 de nuestro Código Civil, 31 L.P.R.A. see. 5141, enuncia la norma genérica que prohíbe causar daño a otro mediante conducta activa o pasiva. Soc. Gananciales v. G. Padín Co., Inc., 117 D.P.R. 94, 105 (1986).(10) Dicho artículo de ley establece que “[e]l que por acción u omisión *244causa daño a otro, interviniendo culpa o negligencia, está obligado a reparar el daño causado”. Art. 1802, ante. Para que prospere una acción de daños y perjuicios, bajo el ci-tado Art. 1802, deben concurrir tres requisitos, a saber: (1) realidad del daño sufrido; (2) un acto u omisión culposo o negligente, y (3) nexo causal entre el daño y la referida acción u omisión culposa o negligente de la otra parte. J.A.D.M. v. Centro Com. Plaza Carolina, 132 D.P.R. 785 (1993); Elba A.B.M. v. U.P.R., 125 D.P.R. 294 (1990); Soc. Gananciales v. G. Padín Co., Inc., ante, pág. 106; Hernández v. Fournier, 80 D.P.R. 93, 96 (1957).
Los factores a considerarse, para determinar si una omisión genera responsabilidad bajo el Art. 1802, son: (1) existencia de un deber jurídico de actuar por parte del ale-gado causante del daño, el incumplimiento del cual consti-tuiría la “antijuricidad”, y (2) si de haberse realizado el acto, se hubiera evitado el daño. Soc. Gananciales v. G. Padín Co., Inc., ante, pág. 106. De estos factores surge el deber de previsibilidad(11) ya que “el Art. 1802 gira inevita-blemente en torno a la función de previsión del individuo, como factor determinante de su responsabilidad con su congénere”. (Enfasis suprimido.) Rivera Pérez v. Cruz Corchado, 119 D.P.R. 8, 18 (1987). “Claro está, esto no quiere decir, que la persona esté obligada a prever todos los posi-bles riesgos que puedan concebirse en una determinada situación, pues prácticamente se convertirá entonces en una responsabilidad absoluta.” Pacheco v. A.F.F., 112 D.P.R. 296, 300 (1982).(12) “El deber de previsión no se ex-tiende a todo peligro imaginable que concebiblemente pueda amenazar la seguridad ... sino a aquel... que lleva-ría a una persona prudente a anticiparlo.” Hernández v. La Capital, 81 D.P.R. 1031, 1038 (1960).
*245Bajo los mencionados parámetros es que surge el deber de cuidado que tiene que observar un operador de un esta-blecimiento comercial. En el normativo caso de Cotto v. C.M. Ins. Co., 116 D.P.R. 644, 650 (1985), señalamos que:
No hay duda de que una persona o empresa que opera un establecimiento abierto al público con el objeto de llevar a cabo operaciones comerciales para su propio beneficio debe hacer lo posible por mantener dicho establecimiento en condiciones tales de seguridad que los clientes que patrocinan el mismo no sufran ningún daño; en otras palabras, corresponde al dueño de un negocio o al propietario del mismo mantener el área a la que tienen acceso sus clientes como un sitio seguro. A esos efectos, véanse: Gutiérrez v. Bahr, 78 D.P.R. 473 (1955); Goose v. Hilton Hotels, 79 D.P.R. 523 (1956); Santaella Negrón v. Licari, 83 D.P.R. 887 (1961); Weber v. Mejías, 85 D.P.R. 76 (1962), y Aponte Betancourt v. Meléndez, 87 D.P.R. 652 (1963). Deberá observarse, sin embargo, que —como expresáramos en Goose v. Hilton Hotels, ante, págs. 527-528— el dueño del estableci-miento “no es un asegurador de la seguridad de los clientes del negocio, y su deber sólo se extiende al ejercicio del cuidado ra-zonable para su protección” y que el visitante tiene que probar que el dueño del establecimiento no “ha ejercido el cuidado de-bido para que el local sea seguro para él”. En los casos antes citados impusimos responsabilidad por cuanto los mismos en-volvían condiciones peligrosas existentes dentro de los estable-cimientos correspondientes, las cuales eran de conocimiento de los propietarios o su conocimiento podía imputárseles a éstos”. (Enfasis suplido.)
En relación específica a caídas en establecimientos co-merciales, establecimos en el citado caso de Cotto v. C.M. Ins. Co., ante, pág. 651, que:
Un análisis de nuestra jurisprudencia referente a la situa-ción específica de reclamaciones por caídas revela que hemos exigido de la parte demandante que pruebe, como parte esen-cial de la causa de acción que ejercita, la existencia de la con-dición de peligrosidad que ocasionó la caída. (Enfasis suprimido.) Véanse: Malavé v. Hosp. de la Concepción, 100 D.P.R. 55 (1971); González Ivankovich v. Las Amen Prof. Ctr., 103 D.P.R. 89 (1974); Maldonado v. Interamerican University, 104 D.P.R. 420 (1975); Weber v. Mejías, ante; Feliciano v. Escuela de Enfermeras, 94 D.P.R. 535 (1967); Torres v. Metrópoli-*246tan School, 91 D.P.R. 1 (1964); Ferro v. A.M.A., 91 D.P.R. 770 (1965), y Goose v. Hilton Hotels, ante.
El deber antes aludido de mantener los lugares comer-ciales seguros para el público que los visita aplica a los centros comerciales(13), según lo resolvimos expresamente en J.A.D.M. v. Centro Com. Plaza Carolina, ante, pág. 791:
No cabe la menor duda que, con relación a los centros comer-ciales regionales, por la variedad de actividades que allí se lle-van a cabo y el cúmulo de servicios que se ofrecen, o sea, por su naturaleza esencial, éstos están obligados a ofrecer al público que los frecuenta, cuando las circunstancias así lo ameritan, un grado de protección y seguridad, adecuado y razonable, inde-pendiente del que puedan ofrecer las agencias de seguridad pública.
A la luz de lo resuelto en Cotto v. C.M. Ins. Co., ante, se desprende, con claridad, que para imponerle responsabili-dad a un lugar comercial hay que determinar, primera-mente, si existía una condición peligrosa y, en segundo lu-gar, si la existencia del tal condición peligrosa era del conocimiento de la parte demandada o podía imputársele a éste tal conocimiento.
Procedemos a discutir estas dos interrogantes a la luz de los hechos del caso de autos.
h — 1 1 — 1
No nos cabe la menor duda que en el pasillo central de Plaza Las Américas donde ocurrió el accidente el día de los hechos había una condición que puede catalogarse como peligrosa para los clientes de dicho Centro Comercial, a saber; mantecado derretido en el piso. Esta conclusión re-sulta obvia en vista del testimonio de los testigos —señor *247Colón Rodríguez y señor Noriega— que nos convencen de la existencia del helado derramado en el piso, prueba que no fue controvertida por la parte demandada.
Ahora bien, procede que determinemos, a la luz de la prueba presentada, si la condición peligrosa era del cono-cimiento de Plaza Las Américas o si se le podía imputar a ésta el referido conocimiento. En el presente caso, luego de un análisis detenido de la totalidad de la prueba vertida, somos del criterio que el tribunal de instancia no tuvo ante sí prueba suficiente para imponerle responsabilidad a Plaza Las Américas. Sabido es que únicamente se le im-pondrá responsabilidad a un demandado cuando, mediante la presentación de prueba, se ponga al tribunal en condi-ciones de poder hacer una determinación clara y específica sobre negligencia. Cotto v. C.M. Ins. Co., ante, pág. 652. La prueba presentada por la parte demandante tan sólo de-mostró la existencia del helado derretido en el pasillo del referido centro comercial y que el demandante resbaló en dichos residuos. Entendemos que esta prueba, por sí sola, no es suficiente para imponerle responsabilidad a la parte demandada ya que de la misma no se infiere negligencia per se de su parte. Véanse: Cotto v. C.M. Ins. Co., ante, pág. 652; Malavé v. Hospital de la Concepción, ante; González Ivankovitch v. Las Américas Prof. Center, ante.
En otras palabras, la prueba presentada no nos sitúa en posición de determinar que Plaza Las Américas conocía de la condición peligrosa o de que se le podía imputar dicho conocimiento. Al respecto, resulta pertinente lo expresado en Baptiste v. Schwegmann Bros. Giant Supermarkets, 338 So. 2d 1163, 1165 (1976), a los efectos de que:
...the fact that the ice cream was melted when first seen by plaintiff proves nothing as to the length of time it had been on the floor prior to plaintiff’s fall. Insofar as in shown by the record, at the time plaintiff fell the ice cream could have been on the floor for a very short time or for a comparatively long time.
Debido al gran tamaño de un centro comercial, no re-*248sulta razonable imputarle, a las personas responsables del mismo, conocimiento de toda condición peligrosa que ocu-rra en las áreas comunes, y la obligación de atender y eli-minar la misma, de una manera inmediata. El así hacerlo podría llevarnos a un absurdo o, cuando menos, imputarle responsabilidad absoluta a los mismos. Acorde con este ra-zonamiento, no podemos exigirle a este tipo de Centro Co-mercial que limpie o remueva, en cuestión de segundos o minutos, cualquier material o sustancia que los cientos, o miles, de personas que frecuentan el mismo dejen caer, o tiren, al piso en un momento determinado(14) Dichos cen-tros comerciales, naturalmente, sí vienen en la obligación de establecer un sistema de limpieza, y mantenimiento, continuo y razonable.
En estos tipos de casos, le corresponde a las partes, en especial a la parte demandante, poner al foro judicial en posición de —mediante, naturalmente, la presentación de prueba— poder hacer una determinación clara a los efectos antes mencionados. En relación con el caso específico hoy ante nuestra consideración, la parte demandante no pre-sentó prueba alguna al respecto. La prueba ofrecida —no rebatida— por la parte demandada, consistente del testi-monio del Sr. Raúl Chávez Hernández, Supervisor de Man-tenimiento de Plaza Las Américas, nos convence de que el *249sistema de mantenimiento y limpieza de Plaza Las Améri-cas era uno adecuado y eficiente.(15) Esto es, dicha eviden-cia nos ha convencido de que el sistema de mantenimiento que utilizaba Plaza Las Américas, para la fecha del acci-dente aquí en controversia, era uno que lo releva de res-ponsabilidad en relación con los hechos del presente caso; sistema mediante el cual Plaza Las Américas anticipaba cualquier peligro, de la naturaleza aquí envuelta, que pu-diera ocurrirle a sus patrocinadores.
En resumen, luego de un análisis desapasionado y mi-nucioso de la prueba, somos del criterio que las determina-ciones que hiciera el tribunal de instancia, sobre negligen-cia de la parte demandada, no representan el balance más racional, justiciero y jurídico de la totalidad de la evidencia que desfilara ante dicho foro, y, por lo tanto, las mismas no pueden prevalecer. Ramos Acosta v. Caparra Dairy, Inc., 113 D.P.R. 357, 364 (1982).(16)
Por las razones antes expresadas, es que disentimos de la acción mayoritaria que confirma la sentencia dictada por el Tribunal Superior de Puerto Rico, Sala de San Juan, sentencia mediante la cual declaró con lugar la demanda de daños y peijuicios radicada en el presente caso.

 El Sr. José Gil Colón Rodríguez, al momento de los hechos, tenía veinte (20) años de edad y cursaba estudios universitarios en la Universidad de Puerto Rico. Son sus padres José Manuel Colón Miranda y Eugenia Rodríguez, con quienes reside en Bayamón.


 El traje de baño era para ser utilizado por el Señor Colón Rodríguez en las pruebas (try outs) para formar parte del equipo de polo acuático de la Universidad de Puerto Rico. T.E., pág.65.


 Según el testimonio de Colón Rodríguez, éste describió las condiciones del mantecado como que estaba en un estado semi-sólido como con la consistencia de un pancake (T.E., pág. 68); “como si se estuviera secando...[d]esde afuera hacia adentro. Primero las orillas y luego la parte central” (T.E., pág. 69); se veía de “color ‘brown’. Y, además, ésta parte de adentro como una nata, una nata un poco más suave” (T.E ., pág. 70) y “la consistencia no era líquida, se estaba tomando..., era una consisten-cia esponjosa, esa es la palabra, y había adquirido un color más oscuro al que tenía el resto de la nata que ya le dije que ...” (T.E., pág. 71).


 En otras palabras, el hombro de Colón Rodríguez se puede dislocar en cual-quier dirección que tome el hombro al hacer un movimiento. Véase determinación de hecho número diez (10) de la sentencia de instancia.


6) En la demanda Colón Rodríguez alega que debido al accidente se tuvo que dar de baja del R.O.T.C.; ha tenido que suprimir toda actividad física, viéndose im-pedido de practicar distintos deportes; no pudo terminar el curso para tomar la licencia que lo capacitaría para trabajar como instructor de natación o salvavidas; ha perdido 35% de la fuerza del brazo y ha sufrido angustias por las operaciones, por todo lo cual reclamó la suma de doscientos mil dólares ($200,000).
A su vez, alegó que no pudo seguir con su trabajo en Pueblo Xtra ya que no puede utilizar su brazo izquierdo en ninguna actividad que conlleve fuerza física. Por este concepto reclamó una pérdida de ingresos pasada de dos mil seiscientos dólares ($2,600) y futura en no menos de cincuenta mil dólares ($50,000).
Alegó también que sus padres y su hermana han sufrido angustias y sufrimien-tos ante la condición incapacitante de éste, por lo cual reclamaron cincuenta mil dólares ($50,000) para cada uno de los padres y veinte mil dólares ($20,000) para su hermana.


 Plaza Las Américas, Inc., es una corporación debidamente organizada en Puerto Rico haciendo negocios y operando un complejo comercial en Hato Rey bajo ese mismo nombre. Véase determinación de hecho número dos (2) de la sentencia de instancia.


 Eagle Star Insurance Company of Puerto Rico es una compañía de seguros que para la fecha de los hechos había expedido una póliza a favor de Plaza Las Américas, Inc. para cubrir riesgos y daños como los alegados en este caso. Véase determinación de hecho número tres (3) de la sentencia de instancia.


 La prueba presentada por la parte demandante consistió del testimonio pe-ricial de los doctores Juan Llompart y William Mieheo; el testimonio del Sr. Juan Noriega Sotolongo, acompañante de Colón Rodríguez el día de los hechos; el testimo-nio del propio Colón Rodríguez; y el testimonio de sus padres, a saber, Sr. José Colón Miranda y Sra. Eugenia Rodríguez Ramírez.
Por su parte, la prueba presentada por la parte demandada consistió del testi-monio del Sr. Raúl Chávez Hernández, Supervisor de Mantenimiento de Plaza Las Américas.


 En la sentencia de instancia se le otorgó a la parte demandante la cantidad de cuarenta y siete mil dólares ($47,000), la cual se desglosó como sigue: trece mil dólares ($13,000) por limitaciones e incapacidad; once mil dólares ($11,000) por da-ños incluyendo cicatriz, dislocación, terapia y tratamiento; nueve mil dólares ($9,000) por angustias y sufrimientos mentales, molestias e inconvenientes al verse privado de practicar deportes y de pertenecer al R.O.T.C.; tres mil quinientos dólares ($3,500) por angustias y sufrimientos de los padres; dos mil quinientos dólares ($2,500) por gastos médicos incluyendo la operación que será necesaria; siete mil dólares ($7,000) por ingresos dejados de percibir y mil dólares ($1,000) de honorarios de abogado.


 Véanse, en adición: Rivera Pérez v. Cruz Corchado, 119 D.P.R. 8, 17-18 (1987); Reyes v. Sucn. Sánchez Soto, 98 D.P.R. 305, 313 (1970).


 En Salvá Matos v. A. Díaz Const. Corp., 95 D.P.R. 902, 906 (1968), definimos la previsibilidad como el elemento característico de la culpa, consistente en la posi-bilidad de prever los resultados dañosos de la acción no previstos de modo efectivo en el caso de que se trate.


 Véase en adición Rivera Pérez v. Cruz Corchado, ante, pág. 19.


 El Departamento de Comercio define centro comercial como una “ ‘[s]erie de unidades comerciales independientes, físicamente separadas en un mismo edificio, pero integradas con el propósito de brindar una oferta complementaria de bienes y servicios’ ”. J.A.D.M. v. Centro Com. Plaza Carolina, 132 D.P.R. 785, 790 (1993).


 En cuanto a los establecimientos comerciales en sí, existentes en un centro comercial o de manera individual en nuestro País, el período de tiempo que se re-quiere que transcurra para poder imputarle el conocimiento de una condición peli-grosa a los responsables de un local comercial necesariamente tendrá que basarse, entre otros factores, en el tamaño del establecimiento en controversia.
Ello así, ya que mientras más pequeño sea el local, debido al mayor grado de visibilidad y control del área, resulta más fácil y evidente para los empleados del mismo el percatarse de la advenimiento o existencia de una condición peligrosa. En consecuencia, se le puede imputar a éstos el conocimiento de la referida condición peligrosa en un período de tiempo relativamente corto.
A contrario sensu, en un establecimiento relativamente grande —donde transi-tan más personas y el control de las áreas y la visibilidad son más difíciles de imple-mentar— el percatarse de una condición peligrosa puede tomar más tiempo.


6) El Sr. Raúl Chávez Hernández testificó que en el turno de siete (7) de la mañana a cuatro (4) de la tarde trabajan siete personas de mantenimiento en los pisos primero y segundo de Plaza Las Américas. T.E., pág. 148. El tercer piso lo atiende una compañía privada. T.E., pág. 149. Por su parte testificó que hay ciento veinticinco (125) zafacones distribuidos en los dos pisos. T.E., pág. 154. A su vez, explicó que en el área de los hechos debe pasar generalmente un empleado de lim-pieza o un guardia cada quince (15) minutos según el plan pre-establecido. T.E., pág. 161. También aclaró que cada empleado, de acuerdo a los pies cuadrados de ambos pisos, tiene que cubrir un promecho de diecisiete mil (17,000) pies cuadrados. T.E., págs. 158-159. El Señor Chávez testificó que entiende que el sistema de manteni-miento es adecuado. T.E., pág. 159.


 Véanse, en adición: Abudo Servera v. A.T.P.R., 105 D.P.R. 728 (1977); Maryland Casualty Co. v. Quick Const. Corp., 90 D.P.R. 329 (1964), y Sanabria v. Sucn. Gonzalez, 82 D.P.R. 885 (1961).